     Case 3:20-cv-01283-LAB-BGS Document 10 Filed 10/05/20 PageID.23 Page 1 of 1



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    JESSICA DIPRIMA                             Case No.: 20cv1283-LAB (BGS)
12                                 Plaintiff,
                                                  ORDER OF DISMISSAL
13    v.
14    AMERICAN RECOVERY
      SERVICE INC.
15
                                Defendant.
16
17
18         Plaintiff has filed a notice of voluntary dismissal with prejudice. (Docket no.
19   8.) Defendant has not answered or filed a motion for summary judgment. Pursuant
20   to Fed. R. Civ. P. 41(a), this action is DISMISSED WITH PREJUDICE.
21
22         IT IS SO ORDERED.
23   Dated: October 5, 2020
24
25                                              Honorable Larry Alan Burns
26                                              Chief United States District Judge

27
28

                                                 1
                                                                                     20cv1283
